In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Seidell, J.), entered May 23, 1996, which, upon a jury verdict, is in favor of the defendant and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached its verdict on any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129). Determinations of the credibility of the witnesses is for the fact finder, who had the opportunity to see and hear the witnesses (see; Frangello v Namm, 157 AD2d 649; Birnbaum v All-State Vehicle, 139 AD2d 553; Sheps v Hall & Co., 112 AD2d 281). The verdict in the defendant’s favor is supported by a fair interpretation of the evidence.
The court did not improvidently exercise its discretion in excluding evidence of prior accidents at the site occurring under conditions which were not substantially similar to those of the instant accident (see, Hyde v County of Rensselaer, 51 NY2d 927, 929; Meagher v ARA Servs., 235 AD2d 404). Bracken, J. P., Santucci, Goldstein and Luciano, JJ., concur.